FILED
                                                                                                June 2, 2015

                                                                                                T~COIJRTO F
                                                                                          WORKERS ' COJ\IPE:'\SATIO~
                                                                                                 C LAIMS

                                                                                                Time: 8:03 AM




                   COURT OF WORKERS' COMPENSATION CLAIMS
                     DIVISION OF WORKERS' COMPENSATION

NAKESHA STRUNK,                                    Docket No.:   2015-05-0027
         Employee,
v.                                                 State File No.: 56378-2014

ARAMARK NISSAN SMYRNA                              Date of Injury: July 16, 2014
         Employer,
And                                                Judge: Lisa A. Knott

SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC.,
           Insurance Carrier.


                           INTERLOCUTORY ORDER


        THIS CAUSE came before the undersigned Workers' Compensation Judge upon the
Request for Expedited Hearing filed on April 21, 2015, by Nakesha Strunk (Ms. Strunk),
pursuant to Tennessee Code Annotated section 50-6-239. The Court convened a review of the
file without an evidentiary hearing. Upon review of Ms. Strunk's Request for Expedited
Hearing, the evidence presented upon review, the arguments of counsel for the parties, and in
consideration of the applicable law, the Court enters the following order holding that Ms. Strunk
is not entitled to a second medical opinion.

                                             Issue

      Whether Ms. Strunk is entitled to a second medical opinion pursuant to Tennessee Code
Annotated section 50-6-204(a)(J)(C).

                             Documentation/Evidence Submitted

       The Court received the following information from Ms. Strunk:

           •   Motion for Second Medical Opinion, filed April 21, 2015
           •   Affidavit ofNakesha Strunk
           •   Medical Records and Final Medical Report of Dr. Jeffrey Hazelwood (15 pages)
           •   Medical Records of America's Family Doctors and Walk-In Clinics (8 pages)
           •   Medical Records of The Imaging Center of Murfreesboro (5 pages)

                                               1
           •   Medical Records ofMid State Neurosurgery (11 pages)
           •   Medical records of Stone Crest Medical Center (41 pages)
           •   Ms. Strunk's Positional Statements, February 6, 2015 and February 20,2015.

       The Court received the following information from Aramark:

           •   Response to Employee's Motion for Second Opinion, filed April27, 2015
           •   First Report of Work Injury, Form C-20, for date of injury- July 16, 2014
           •   Panels of Physicians, Form C-42, for date of injury- July 16, 2014
           •   52 Week Wage Statement, Form C-41, fo~ date of injury- July 16, 2014
           •   Aramark's Positional Statement, February 19,2015
           •   Affidavit of Barbara Acuff.

       The Court designated the following as the Technical Record:

           •   Petition for Benefit Determination, filed February 10, 2015
           •   Dispute Certification Notice, filed March 4, 2015
           •   Request for Expedited Hearing, filed April21, 2015.

                                       History of Claim

       Ms. Strunk reported to Aramark that on July 16, 2014, she injured her low back while
wringing out a mop. Aramark accepted the claim as compensable.

        Ms. Strunk initially treated with Stone Crest Emergency Room (ER) where she
underwent diagnostic testing, which was normal. Aramark provided a panel of physicians, from
which Ms. Strunk chose Dr. Michael Moran. Dr. Moran opined that Ms. Strunk was non-
surgical and referred her for physical therapy and epidural steroid injections. She followed up
with Dr. Moran reporting that the ESI helped her feel fifty percent (50%) better. In December
2014, Ms. Strunk again followed up with Dr. Moran with complaints of pain and urgent need for
care. Dr. Moran cancelled the pending epidural steroid injection and referred her to physiatry.

        Aramark provided Ms. Strunk with a physiatry panel and she chose Dr. Robert Clendenin
as her authorized treating provider. Ms. Strunk retained counsel at that time and Attorney
Thompson requested Dr. Hazlewood be added to the panel. Aramark complied with counsel's
request and Ms. Strunk chose Dr. Hazlewood as the authorized treating provider. On January 21,
2015, Aramark received a Final Medical Report from Dr. Hazlewood indicating: full duty
release, no obvious explanation for Ms. Strunk's low back pain, recommendation for detox,
assignment of zero percent (0%) permanent partial disability rating, and placement at maximum
medical improvement (MMI) as of January 21,2015.

       Ms. Strunk, through counsel, submitted the Petition for Benefits Determination seeking a
second medical opinion.




                                               2
                                   Ms. Strunk's Contentions

        Ms. Strunk's contentions are taken from the documentation provided to the Court for
review. On September 12, 2014, Dr. Moran noted that Ms. Strunk had a herniated L5-S1 disc.
On December 8, 2014, Dr. Moran indicated a physiatry consultation would be in order as he felt
that a non-surgical approach would be better and suggested a facet block. Dr. Hazlewood saw
Ms. Strunk on January 14, 2015, and agreed with Dr. Moran that she has a disc injury, but he
also provided multiple differential diagnoses, which included malingering and secondary gain.
His conclusion seemed to be that: he should not try and help her; she was not injured at work;
and she was at MMI with no permanent medical impairment.

        Ms. Strunk is seeking relief in that there is a disparity in the diagnoses provided by Dr.
Moran and Dr. Hazlewood. Dr. Moran found that Ms. Strunk had a herniated disc but felt that
physiatrist care with a facet injection would be the best approach. While Dr. Hazlewood seemed
to agree with the diagnosis, he also thought Ms. Strunk is malingering or seeking secondary gain
and never provided a facet injection. Ms. Strunk is seeking an appointment from the panel of
"pain specialists" previously provided by Aramark.

        Attorney Thompson filed Ms. Strunk's affidavit that addressed Dr. Hazlewood's conduct
during the examination. Ms. Strunk stated the following about Dr. Hazlewood:

                  •   He noted I was thirty five (35) years old but I am actually thirty
                      three (33) years old.
                  •   He asked me questions but would not let me answer and would cut
                      me off when I was speaking.
                  •   When I tried to correct him, he ignored me.
                  •   He insisted I wasn't being honest with him.
                  •   I felt like I was under attack.
                  •   He said "people do not get hurt simply by mopping."
                  •   He reported I did not get relief from the epidural shot or physical
                      therapy which was not true.
                  •   He noted I said the Percocet were not working but that is not true.
                  •   He did not show any interest in learning what my tearful eyes and
                      emotions were about.

       Attorney Thompson argued that Ms. Strunk is entitled to a second medical opm10n
pursuant to Tennessee Code Annotated section 50-6-204(a)(l)(C), and that Aramark would not
be harmed by allowing Ms. Strunk to have a second opinion.

                                   Aramark's Contentions

        Aramark's contentions are taken form the documentation submitted to the Court for
review. On October 2, 2014, Ms. Strunk presented to Stone Crest ER with complaints of
narcotic withdrawal. On December 16, 2014, Ms. Strunk returned to Stone Crest ER reporting
withdrawal symptoms and alleging to be out of Percocet. Dr. Moran referred Ms. Strunk for a
physiatry evaluation. Aramark provided a panel but Ms. Strunk's attorney specifically requested

                                               3
authorization of Dr. Hazlewood. Dr. Hazlewood placed Ms. Strunk at MMI as of January 21,
2014. He noted that there was no obvious explanation for her low back pain, released her to full
duty work, and assigned an impairment rating of zero percent (0%).

        Attorney Smith argued that pursuant to Tennessee Code Annotated section 50-6-
2040)(3), employees are not entitled to a second opinion on the issue of impairment, diagnosis,
or prescribed treatment relating to pain management.

                           Findings of Fact and Conclusions of Law

                                        Standard Applied

        "The Workers' Compensation Law shall not be remedially or liberally construed in favor
of either party but shall be construed fairly, impartially, and in accordance with basic principles
of statutory construction favoring neither the employee nor employer." Tenn. Code Ann. 50-6-
116 (2014). Tennessee Code Annotated section 50-6-239(c)(6) provides that "[u]nless the
statute provides for a different standard of proof, at a hearing, the employee shall bear the burden
of proving each and every element of the claim by a preponderance of the evidence." Tenn.
Code Ann. section 50-6-239(c) (2014). A different standard of proof exists for the issuance of
interlocutory orders at expedited hearings than the standard of proof required at compensation
hearings. McCord v. Advantage Human Resourcing, No. 2014-06-0063 (Tenn. Work. Comp.
App. Bd., March 27, 2015). A workers' compensation judge may enter an interlocutory order for
medical or temporary benefits upon a determination that the injured employee would likely
prevail at a hearing on the merits. Tenn. Code Ann. 50-6-239(d)(1) (2014); cf McCall v. Nat'l
Health Care Corp., 100 S.W.3d 209, 214 (Tenn. 2003).

                                            Factual Findings

           •   Ms. Strunk reported a work-related July 16, 2014 injury to Aramark.

           •   Aramark accepted the claim as compensable and provided an initial panel of
               physicians from which Ms. Strunk selected Dr. Moran.

           •   Dr. Moran referred Ms. Strunk to physiatry.

           •   Aramark provided a panel of physiatrists and at the request of Ms. Strunk's
               attorney revised the panel to include Dr. Hazlewood.

           •   Ms. Strunk selected Dr. Hazlewood as the authorized treating physiatrist.

           •   Dr. Hazlewood placed Ms. Strunk at MMI on January 21, 2015. He did not
               assign any restrictions or permanent impairment. He did not recommend any
               additional treatment other than detoxification.




                                                4
                              Application of Law to Facts

Tennessee Code Annotated section 50-6-204(a)(l)(C) (2013) states:

       When the treating physician or chiropractor refers the injured
       employee, the employee shall be entitled to have a second opinion
       on the issue of surgery and diagnosis from a physician or
       chiropractor in the same specialty as the physician who
       recommended the surgery ... (Emphasis added.)

Tennessee Code Annotated section 50-6-2040)(3) (2013) states:

       The injured or disabled employee is not entitled to a second
       opinion on the issue of impairment, diagnosis or prescribed
       treatment related to pain management ... (Emphasis added.)

On December 8, 2014, Dr. Moran noted the following:

       This patient has severe degenerative disc disease L5-S1 with left-
       sided disc osteophyte complex but nothing that would account for
       her current right leg complaints. I think she would be a candidate
       for a facet injection. I don't think we should consider surgery for
       this point because her mechanical discogenic back pain is her chief
       complaint one would have to consider an arthrodesis and at her
       young age and the fact she has only been symptomatic for four
       months, I don't think it would be reasonable to pursue that nor is
       she interested in surgery. I think her best option would be to work
       with a physiatrist for continued non-surgical care and I think she
       would be a candidate for a facet block. (Emphasis added).

On January 14, 2015, Dr. Hazlewood noted the following:

      The goals of my treatment program are improvement in pain,
      physical functional capabilities and psychosocial functioning. The
      patient was instructed to continue a home exercise program.

      She becomes very upset today and curses. She then calms down,
      and at the end when I explain that I have no further treatment
      recommendations she becomes very belligerent again. I told her
      that I felt obligated to give her a sheet that lists treatment centers
      for drug detox and I think this is the best chance she has to get
      better, especially if she has opiod hyperalgesia. This would not
      need to be covered through work comp, but is best covered through
      her private insurance. She walks out and refuses to take the sheet.

      She refuses to take my work sheet, but I explained that in my


                                        5
               opinion there is no objective basis for any permanent restrictions in
               this case, and I think she needs to return to work and do the best
               she can.

               Certainly she is free to follow-up with her primary care physician
               and make sure there is not some other sort of problem caused this
               pain referred to her low back.

               She wants me to refer her to another doctor under work comp, and
               I cannot do this. She would have to discuss this with her insurance
               company.

               I explained the importance of pushing through this the best she can
               and doing her home exercises, but again there is a definite problem
               here in my opinion. At any rate, I cannot explain the presentation,
               and she has significant signs of symptom magnification. I think
               this lady in my opinion has a very possible true opiod dependency
               problem, but she disagrees obviously.

               I do think she has reached MMI. .. She would have a zero percent
               (0%) whole person impairment rating related to this injury.

        In the submissions provided, both attorneys repeatedly reference "pain management."
While some treatment rendered by a physiatrist may address a patient's management of pain, the
Court does not find that Dr. Moran's referral to a physiatrist for "continued non-surgical care" a
"pain management referral." In addition, although Dr. Hazlewood referenced in his report, "[A]s
a pain specialist looking to possibly continue indefinite pain management in a case, I must
address the appropriateness of pain management," it does not appear that his treatment was
limited to only pain management. Regardless of whether the referral was for general physiatry
care or limited to pain management, Ms. Strunk is not entitled to a second medical opinion
because Tennessee Code Annotated section 50-6-204(a)(1)(C) references "surgery and
diagnosis" not "surgery or diagnosis." Further, it references the panel should consist of the same
specialty as the physician who recommended the surgery. Neither Dr. Moran nor Dr. Hazlewood
recommended surgery. Finally, Tennessee Code Annotated section 50-6-204(j)(3), specifically
states employees are not entitled to a second opinion on the issue of impairment, diagnosis or
prescribed treatment related to pain management.

IT IS, THEREFORE, ORDERED as follows:
                                    '
   1. The claim of Ms. Strunk against Aramark Nissan Smyrna or its workers' compensation
      carrier for a second medical opinion is denied at this time on grounds other than
      compensability.

   2. This matter is set for Initial Hearing on July 8, 2015, at 9:00a.m. CST/10 a.m. EST.




                                                6
ENTERED this the 2nd day of June, 2015.         ~          A.   ~



                                             HON. LISA A. KNOTT
                                             Workers' Compensation Judge

Initial Hearing:

         An Initial Hearing has been set with Judge Lisa A. Knott, Court of Workers'
Compensation Claims. You must call 865-594-0109 or toll free at 855-383-0003to participate in
the Initial Hearing.

        Please Note: You must call in on the scheduled date/time to participate. Failure to call in
may result in a determination of the issues without your further participation. All conferences are
set using Central Time (CT).


Right to Appeal:

    Tennessee Law allows any party who disagrees with this Expedited Hearing Order to appeal
the decision to the Workers' Compensation Appeals Board. To file a Notice of Appeal, you
must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal".

   2. File the completed form with the Court Clerk within seven (7) business days of the date
      the Expedited Hearing Order was entered by the Workers' Compensation Judge.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The parties, having the responsibility of ensuring a complete record on appeal, may
      request from the Court Clerk the audio recording of the hearing for the purpose of having
      a transcript prepared by a licensed court reporter and filing it with the Court Clerk within
      ten (1 0) calendar days of the filing of the Expedited Hearing Notice of
      Appeal. Alternatively, the parties may file a statement of the evidence within ten (10)
      calendar days of the filing of the Expedited Hearing Notice of Appeal. The statement of
      the evidence must be approved by the Judge before the record is submitted to the Clerk of
      the Appeals Board.

   5. If the appellant elects to file a position statement in support of the interlocutory appeal,
      the appealing party shall file such position statement with the Court Clerk within three (3)
      business days of the filing of the Expedited Hearing Notice of Appeal, specifying the
      issues presented for review and including any argument in support thereof. If the
      appellee elects to file a response in opposition to the interlocutory appeal, appellee shall
      do so within three (3) business days of the filing of the appellant's position statement.


                                                7
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was sent to
the following recipients by the following methods of service on this the 2nd day of June, 2015.


 Name                       Certified     Via        Via     Service sent to:
                             Mail         Fax       Email
 C. Kim Thompson, Esq.                               X       kthomoson@hgollc.com
 Courtney E. Smith, Esq.                             X       ces@spicerfirm.com




                                                8